DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1 in such manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
Regarding claim 1, Propst et al. (US Patent No. 5,425,983), which is considered to be the closest prior art, discloses method for fabricating antireflective coating (Fig. 2, Fig. 4 and col. 
Propst does not specifically discloses cleaning and seeding the substrate; and forming a fused silica layer on the germanium layer and cleaning and seeding the germanium layer
Propst and Inglis et al. (US 2014/0342122) are related with respect growing polycrystalline diamond on a substrate.
Inglis discloses processing polycrystalline diamond window (para [0129]), comprising cleaning and seeding the optical substrate (para [0129]: “Prior to CVD diamond growth, the refractory metal substrates may be cleaned to ensure all contamination from the lapping process has been removed and/or seeded to aid nucleation for diamond growth thereon.”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Propst by utilizing the claimed cleaning and seeding process as taught by Inglis in order to remove the contamination and there provide better growth of diamond on the substrate. 
The invention of claim 1 differs from the known closest prior arts (Propst and Inglis reference) in that the method also comprise steps: forming a fused silica layer on the germanium layer and cleaning and seeding the germanium layer. Thus claim 1 is found to be allowable. Claims 2-4 are also allowable due to their claim dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tustison et al. US Patent No. 4,907,846: teaches antireflection coating comprising a diamond film (Fig. 2: layer 14) coated on a silicon substrate (Fig. 2: base layer is silicon). See col. 5 lines 7-19.
Kimock et al. US Patent No. 5,643,423: teaches method for producing antireflection film (at least in Fig. 3), comprising a steps of forming substrate 1, forming a diamond layer (layer 3), and forming a germanium layer (4) on the diamond layer (layer 3) and forming a diamond layer (layer 3) on germanium layer (layer 4).
20Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386.  The examiner can normally be reached on 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872